Exhibit 10.1

SECOND AMENDMENT TO RESTATED LOAN AGREEMENT

This Second Amendment to Restated Loan Agreement (this “Amendment”) dated as of
March 1, 2011, is made among GMX RESOURCES INC., an Oklahoma corporation (the
“Borrower”), the LENDERS (as defined below), CAPITAL ONE, NATIONAL ASSOCIATION,
a national banking association, as administrative agent, arranger and
bookrunner, for the Lenders (and individually as a Lender), and BNP PARIBAS, as
syndication agent (and individually as a Lender), who agree as follows:

RECITALS

A. This Amendment pertains to that certain Fifth Amended and Restated Loan
Agreement dated effective as of February 2, 2011, among the Borrower, the Agent
and the Lenders, as amended by the First Amendment dated as of February 3, 2011
(as amended, the “Loan Agreement”). As used in this Amendment, capitalized terms
used herein without definition herein shall have the meanings provided in the
Loan Agreement.

B. The Borrower, the Agent and the Lenders desire to amend the Loan Agreement to
modify a covenant.

AGREEMENT

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and the loans and extensions of credit heretofore, now or hereafter made to the
Borrower by the Lenders, subject to the conditions precedent in Paragraph 3.5
below, the parties hereto hereby agree as follows:

ARTICLE 1.

AMENDMENT

1.1 Section 1.2 of the Loan Agreement is hereby amended to amend the definition
of “Qualified Redeemable Preferred Equity” therein, by changing clause (B) to be
amended and restated, to read in its entirety as follows:

“… (B) between December 13, 2010 and the Maturity Date, which consists of shares
of the Borrower’s 9.25% Series B Cumulative Preferred Stock with an aggregate
liquidation preference not to exceed sixty two million dollars ($62,000,000.00),
which shares



--------------------------------------------------------------------------------

may be issued either in a registered offering for cash or in exchange for a
portion of the Borrower’s indebtedness for borrowed money outstanding on
December 13, 2010, and the proceeds of which are used in accordance with
Subsection 6.11(c).”

1.2 Section 6.11 of the Loan Agreement is hereby amended to add a new Subsection
6.11(c), such Subsection to read in its entirety as follows:

(c) The sole uses by the Borrower of the issuance of and proceeds from any
Qualified Redeemable Preferred Equity issued on and after December 13, 2010
shall be the use by the Borrower of cash proceeds from, or an exchange of, up to
$62,000,000.00 in liquidation preference of such Qualified Redeemable Preferred
Equity to retire a portion of the Borrower’s indebtedness for borrowed money
outstanding on December 13, 2010, or for general corporate and working capital
purposes.

1.3 Section 6.17 of the Loan Agreement is hereby amended to amend clause (4) of
Subsection 6.17(a), by changing sixty million dollars ($60,000,000.00) to be
sixty-two million dollars ($62,000,000.00).

ARTICLE 2.

ACKNOWLEDGMENT OF COLLATERAL

2.1 The Borrower hereby specifically reaffirms all of the Collateral Documents.
The Borrower hereby confirms and agrees that the Collateral Documents secure the
Loan Agreement as amended by this Amendment.

ARTICLE 3.

MISCELLANEOUS; CONDITIONS TO EFFECTIVENESS

3.1 The Borrower represents and warrants to the Agent and the Lenders (which
representations and warranties will survive the execution of this Amendment)
that, after giving effect to the waivers described herein, (i) all
representations and warranties contained in the Loan Agreement and the
Collateral Documents are true and correct on and as of the date hereof as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date, (ii) no event has occurred and is continuing

 

2



--------------------------------------------------------------------------------

as of the date hereof which constitutes a Default or Event of Default, and
(iii) there has not occurred any material adverse change in the Collateral or
other assets, liabilities, financial condition, business operations, affairs or
circumstances of the Borrower and the Subsidiaries taken as a whole or any other
information (financial or otherwise) provided or delivered by or on behalf of
the Borrower upon which a Lender has relied or utilized in making its decision
to enter into this Amendment.

3.2 Except as expressly modified by this Amendment, all terms and provisions of
the Loan Agreement are hereby ratified and confirmed and shall be and shall
remain in full force and effect, enforceable in accordance with its terms.

3.3 The Borrower agrees to pay on demand all costs and expenses of the Agent and
the Lenders in connection with the preparation, reproduction, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder (including the reasonable fees and expenses of counsel for
the Agent). In addition, Borrower shall pay any and all stamp or other taxes,
recordation fees and other fees payable in connection with the execution,
delivery, filing or recording of this Amendment and the other instruments and
documents to be delivered hereunder and agrees to hold Agent and the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission in paying such taxes or fees.

3.4 This Amendment may be executed in multiple separate counterparts, and it
shall not be necessary that the signatures of all parties hereto be contained on
any one counterpart hereof; each party’s signature may appear on a separate
counterpart but all such counterparts taken together shall constitute one and
the same instrument. The parties specifically confirm their intent to be bound
by delivery of such signed counterparts by telecopier or pdf email.

3.5 The provisions of Article 1 of this Amendment shall become effective if and
when, and only when, the Agent has received duly executed counterparts of this
Amendment by all parties thereto.

3.6 THIS AMENDMENT, TOGETHER WITH THE LOAN DOCUMENTS, AND ANY OTHER WRITTEN
INSTRUMENTS EXECUTED PURSUANT TO THIS AMENDMENT REPRESENT, COLLECTIVELY, THE
FINAL AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES AND SHALL SUPERSEDE ANY PRIOR AGREEMENT BETWEEN
THE PARTIES HEREOF, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT HEREOF.

 

3



--------------------------------------------------------------------------------

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

3.7 The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Loan Agreement or any of the
Collateral Documents, nor, except as expressly provided herein, constitute a
waiver or amendment of any provision of the Loan Agreement or any of the
Collateral Documents.

3.8 Notwithstanding that such consent is not required under the guaranty
agreements or the other Collateral Documents, Endeavor and Diamond each consents
to the execution and delivery of this Amendment by the parties hereto. As a
material inducement to the Agent and the Banks to amend the Loan Agreement as
set forth herein, Endeavor and Diamond each (i) acknowledges and confirms the
continuing existence, validity and effectiveness of its Restated Guaranty
Agreement and each of the other Collateral Documents to which it is a party and
(ii) agrees that the execution, delivery and performance of this Amendment shall
not in any way release, diminish, impair, reduce or otherwise affect its
obligations thereunder.

[The rest of this page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

BORROWER:     GMX RESOURCES INC.     By:  

/s/ James A. Merrill

      Name:   James A. Merrill       Title:   Chief Financial Officer and
Treasurer AGENT:     CAPITAL ONE, NATIONAL ASSOCIATION     By:  

/s/ Nancy M. Mak

      Name:   Nancy M. Mak       Title:   Vice President LENDERS:     CAPITAL
ONE, NATIONAL ASSOCIATION,     as a Lender     By:  

/s/ Nancy M. Mak

      Name:   Nancy M. Mak       Title:   Vice President     BNP PARIBAS     By:
 

/s/ Courtney Kubesch

      Name:   Courtney Kubesch       Title:   Vice President     By:  

/s/ Edward Pak

      Name:   Edward Pak       Title:   Director

 

5



--------------------------------------------------------------------------------

AGREED TO AND ACKNOWLEDGED by the undersigned for the purposes set forth in
Paragraph 3.8.

 

ENDEAVOR PIPELINE INC. By:  

/s/ James A. Merrill

  Name:   James A. Merrill   Title:   Vice President and Secretary DIAMOND BLUE
DRILLING CO. By:  

/s/ James A. Merrill

  Name:   James A. Merrill   Title:   Vice President and Secretary

 

6